Gen. St., c. 187, s. 7, relating to probate bonds and suits thereon, provides, that "When it shall appear upon confession, verdict, demurrer, or in any other way, that the penalty of such bond is forfeited, judgment shall be rendered against the defendant for such penalty; and such judgment shall be security for all interested." In accordance with this provision of the statute, the judgment in this case should be for the amount of the penalty of the bond at the time when the default was entered; and no interest should be allowed previous to that time.
As to the question of costs, we think but one bill of costs should be *Page 401 
allowed. There is but one suit, and but a single question in issue. If the defendant had prevailed, he would have recovered only one bill of costs, and but one bill of costs should be taxed against him. Prescott v. Bartlett, 43 N.H. 298; Parker v. Colcord, 2 N.H. 36, 39; Thomas v. Sever, 12 Mass. *379; Ticknor v. Harris, 15 N.H. 106.
Case discharged.